                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

DEWAYNE BEARCHILD,                                 CV 14–12–H–DLC

                      Plaintiff,

vs.                                                      ORDER

LARRY PASHA,

                      Defendant.

      Before the Court is Defendant Larry Pasha’s Unopposed Motion for Leave

to File Defendant’s Proposed Exhibits 208 and 208A Under Seal. (Doc. 375.) The

Court will grant the motion.

      Accordingly, IT IS ORDERED that the motion (Doc. 375) is GRANTED.

Besides lodging such exhibits with the Clerk of Court, Mr. Pasha need not take any

additional action. L.R. 5.2(g)(2).

      DATED this 12th day of July, 2021.




                                        1
